 In the Matter of SNOHOMISH COUNTY BUILDING MATERIAL ASSOCIA-TION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 69, INDEPENDENT, PETITIONERCase No. 19-RC-602.-Decided November 10, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Tillman,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.For thereasons given below, the motion to dismiss the petition, made by theIntervenor,GeneralTeamsters,Chauffeurs,Warehousemen andHelpers Union, Local No. 38, AFL, is hereby granted.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board.finds:1.The Employer is an association of five building material dealers 1in Snohomish County, Washington.During the fiscal year 1949, theEmployer's members purchased about $1,816,000 worth of materialsand supplies, of which about $124,860 represents purchases shippeddirectly to the members from out-of-State sources.Approximately$449,000 represents local purchases of goods which originated outsidethe State.All sales were local.We find that the Employer's operations affect commerce within themeaning of the Act.However, as the value of the material coiningfrom out-of-State sources does not meet the requirements for the asser-tion of Board jurisdiction, we find, in accordance with recently an-nounced policy,2 that it will not effectuate the policies of the Act toassert jurisdiction in this case.We shall therefore dismiss the petition.ORDERIT IS HEREBY ORLwRED that the petition filed herein be, and it herebyis, dismissed.3Two members of the Employer also conduct other kinds of operations:Association Sand& Gravel,Co. is engaged in heavy construction and road building,and Marysville TransferCompany does intrastate freight hauling under an Interstate Commerce Commission permit.The two companies are members of the Employer only for the purpose of bargainingcollectively for those of their employees who work in their building materials operations.2Federal Dairy Co.,Inc.,91 NLRB 638;Dorn's House of Miracles,Inc.,91 NLRB 632 ;The Rutledge Paper Products Co., Inc.,91 NLRB 625.92 NLRBNo. 10.29